Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed 1/19/2021 has been received and entered into the present application.
As reflected by the attached, completed copy form PTO/SB/08A, the Examiner has considered the cited references.
The declaration under 1.132 of Luke Wiseman filed 1/19/2021 has been received and has been considered herein.
Applicant’s arguments filed 1/19/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

Status of Claims
Claims 1-2, 4, 6, 8 and 17-19 are pending.
Claims 4, 6 and 17-19 are withdrawn.
Claims 1-2 and 8 are currently under examination and the subject matter of the present Office Action.

Examiner Note
As noted in the previous Office Action mailed on 10/2/2020, search and examination has been expanded to Alzheimer’s disease and cystic fibrosis.  The claims have amended away from the specie of cystic fibrosis and the specie of Alzheimer’s disease remains under examination.  Amended claims not drawn to the specie of Alzheimer’s disease is hereby withdrawn as being drawn to non-elected subject matter.
Allowable Subject Matter – previously indicated
The following subject matter has been identified as allowable:
A method of treating light chain amyloidosis in a patient in need thereof, comprising administering to said patient an effective amount of a compound of Formula (I):

    PNG
    media_image1.png
    353
    812
    media_image1.png
    Greyscale

This subject matter has been found allowable for the following reasons:
Applicant has persuasively argued that “[t]he art-recognized strategy for treatment of [light chain amyloidosis] AL is the reduction of serum levels of amyloidogenic LCs.  Thus, therapeutic agents that decrease causative toxic LC aggregation result in the improvement of peripheral organ function.”  In turn, Applicant further states that “the application correlates treatment of AL with the demonstrated mechanism of compound 147 selectively reducing secretion of amyloidogenic light chains…”

Enablement rejection, Alzheimer’s disease:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of light chain amyloidosis in a patient in need thereof, comprising administering to said patient an effective amount of a compound of Formula (I), does not reasonably provide enablement for treatment of Alzheimer’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1) the nature of the invention;
2) the breadth of the claims;
3) the predictability or unpredictability of the art;
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;
7) the state of the prior art; and,
8) the relative skill of those skilled in the art.
	The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.  
The present invention is directed to a method for the treatment of Alzheimer’s Disease which comprises administering to a subject a therapeutically effective amount of a compound of the formula (I).
In particular, one skilled in the art could not practice the presently claimed subject matter of treating 
As set forth in In re Marzocchi et al., 169 USPQ 367 (CCPA 1971):
“[A] [s]pecification disclosure which contains the teachings of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with the enabling requirement of first paragraph of 35 U.S.C. 112, unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; assuming that sufficient reasons for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs indicating that teaching contained in the specification is truly enabling.” (emphasis added)
The treatment of Alzheimer’s disease is not possible because the disease itself is particularly elusive and manifests itself in a variety of different ways in different subjects such that the diagnostician cannot be sure that the disease is truly the cause of the signs and symptoms of disorder exhibited by the patient.  A diagnosis of Alzheimer’s disease is tentative, at best, until confirmation of the diagnosis can be confirmed by the presence of amyloid deposits in the brain at autopsy (see Cecil’s Textbook of Medicine, “Differential Diagnosis”, page 2043 at column 1).  
	Such difficulties in diagnosis are recognized in the art.  Applicant’s attention is drawn to Cecil’s Textbook of Medicine, which states, “In a patient with clinical findings suggesting Alzheimer’s disease, other causes of dementia should be excluded by history, examination, and the laboratory studies described above.  CSF evaluation for amyloid protein and tau protein can increase the likelihood of a diagnosis of Alzheimer’s disease, but they are not sufficiently specific to be of routine value in screening or early diagnosis of Alzheimer’s disease…Presence of the apoE4 allele makes it very likely that the patient’s Cecil’s Textbook of Medicine, “Diagnosis”, column 2 at page 2044)
In this regard, it is also noted that the art acknowledges only certain criteria for definitive diagnosis of Alzheimer's disease, see in particular Gauthier et al., (Can. Med. Assoc. J, Oct 15, 1997, 157(8): 1047-52), Greicius et al. (J Neurol. Neurosurg. Psychiatry, 2002 Jun; 72(6):691-700) and Gasparini et al. (FASEB J., 12, Jan. 1998, pp. 17-34).  Post mortem analysis of brain tissue for the characteristics of amyloid plaques is considered necessary for a definitive diagnosis.  This is because the art has come to recognize its presence in essentially all cases.  However, to achieve diagnostic status took years of evaluative procedures, both pre- and post-mortem, confirming that every case had a degree of this pathology.  Even so, diagnostic application is often problematic given variable peptide expression patterns among clinically similar and dissimilar diseases states (see Greicius et al.).  
Given that there a only a few factors that are recognized to have moderate, if any, predictive value in determining the likelihood that patients develop such a disease or to even determine whether patients actually have such a disease, since many of the early signs of Alzheimer's disease are common complaints of aging or result from other neurological conditions, such as depression, where memory impairment is not present (see Cecil's Textbook of Medicine, “Evaluation of Dementia”, column 1, page 2042), one of ordinary skill in the art would not accept on its face that inhibition of pro-inflammatory cytokines of the IL-1 family could treat Alzheimer’s disease using the presently claimed active agents.  In fact, such complexity of diagnosis precludes a common, art-accepted protocol for preventing or delaying the onset of Alzheimer’s disease in any patient, given that the circumstances or risk factors are unique to that individual and must be considered on a case-by-case basis when determining the most effective approach to in delaying or preventing Alzheimer’s disease.  
In other words, not only is the population in need of such treatment not well defined in the art because of the difficulties associated with making an accurate diagnosis, but the disease is also sufficiently complicated and poorly understood such that the idea that any active agent (including that presently claimed genus of compounds) would be capable of treating or delaying the onset of such a condition via 
It is in this regard that Applicant is directed to the MPEP at §2164.08.  All questions of enablement are evaluated against the claimed subject matter.  Concerning the breadth of a claim relevant to enablement, the only relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims.  The determination of the propriety of a rejection based upon the scope of a claim relative to the scope of enablement involved the determination of how broad the claim is with respect to the disclosure and the determination of whether one skilled in the art is enabled to use the entire scope of the claimed invention without undue experimentation.
The specification fails to set forth any experimentation or mechanism of action which would lead one of ordinary skill to conclude that the compounds of Formula (I) would effectively treat Alzheimer’s disease.  While a lack of a working embodiment cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the presently claimed subject matter, in light of the unpredictable nature of the art and the direction that Applicant has presented, provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole.  The instant specification conspicuously lacks any disclosure or teaching of manner and process of using the presently claimed compounds for achieving the treatment of Alzheimer’s disease.  Nowhere does the specification disclose the manner or procedure of using the presently claimed compounds of formula (I) for treating Alzheimer’s such that the skilled artisan would have been imbued with at least a reasonable expectation of success without the burden of an undue level of experimentation.  
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of the pharmaceutical and chemical arts that experimentation in this particular art is not at all uncommon, but that the level of experimentation required in order to practice this aspect of the undue.  Please reference In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976), which states, “The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” (emphasis added)  
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a medical doctor with several years of experience in the art.
As the cited art and discussion of the above factors establish, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation that the objectives of treating Alzheimer’s disease in a subject, using the instant compounds of formula (I) could be accomplished.  In order to actually achieve such a result, it is clear from the discussion above that the skilled artisan could not rely upon Applicant’s disclosure as required by 35 U.S.C. 112(a), and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the presently claimed invention.

Response to Applicant’s Remarks
Applicant and Declarant allege that “compound 147 reduces the accumulation of APP cleavage products associated with AD pathogenesis.  These results further indicated that our ATF6 activating compound 147 have potential to mitigate proteotoxicity in AD.”  Applicant concludes that this data proves that the claimed compounds “can reduce toxic aggregation of the Abeta peptide within the secretory pathway and outside the cell, and they can mitigate ER/oxidative stress in the CNS.  Both are critical determinants in AD pathogenesis that have previously identified as sites of therapeutic intervention for AD.”
As stated above, the declaration concludes that compound 147 reduces the accumulation of APP cleavage products “associated” with AD pathogenesis.  The record does not state how these products how these products are associated with AD pathogenesis and further how one of ordinary skill would reasonably conclude that this product reduction would treat Alzheimer’s disease.  Further, while compound 147 may “have potential to mitigate proteotoxicity in AD,” there is no indication that this .

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628